DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  The claims should refer to “the bandage or pad” that is now introduced in the independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al (US Pub 2006/0047190 -cited by applicant).
Re claims 1, 11: Jenkins discloses a patient monitoring pulse oximetry [0030] sensor and method of making the sensor, comprising
a sensor bandage or pad that is provided [0081; see the probe casing 22 that is a flexible material such as a membrane or cloth for protection, which is a pad (a cushionlike mass of soft material used for comfort, protection, or stuffing)];
a communication interface and providing the interface, through which the patient monitoring sensor can communicate with a monitor [0019, 0070; see the wireless transmitter and the transponder];
a light-emitting source, communicatively coupled to the communication interface, the light emitting source including a patient-side waveguide provided on the bandage or pad configured to direct light therethrough [0047; see the light source 36 and the waveguide 26 on the casing pad 22]; and
a detector provided on the bandage or pad, communicatively coupled to the communication interface, capable of detecting light from the patient-side waveguide [0047, 0048; see the detector 30 that is disposed “in part into the probe body 12”, thereby being on the bandage or pad 22].
Re claims 2, 12: The detector includes a patient-side waveguide configured to collect light [0034, 0046, 0068; see one of the waveguides that is distinct from the source waveguide].
Re claims 3-5, 13-15: The light emitting source comprises a LED with a narrow opening angle of between about 10 and 15 degrees, a LED emitting polarized light that comprises a vertical-cavity surface-emitting laser diode [0050; see the VCSEL, which is an LED that emits polarized light and which has a narrow opening between 10 and 15 degrees].
Re claims 8, 18: At least one waveguide included with one or both of the source and the detector comprises a waveguide body, an optical core, and a rounded patient-side tip (Fig 1; see the waveguide 26 with a body portion, central core, and rounded tip end 28). 
Re claims 9, 19: The at least one waveguide includes one or more mounting surfaces configured to secure the waveguide in a bandage or pad providing a patient-side orientation that delivers light or detects light from the patient side of the bandage or pad [0081; see that the waveguide includes surfaces that have a casing mounted thereto that is configured to secure a bandage or pad].
Re claims 10, 20: The sensor is configured such that the source distributes a light injection to a surface of the skin and such that the detector picks up light from a surface of the skin to sample a volume inside the skin tissue as a volumetric measurement [0019, 0023; see the measurement of blood flow wherein the emission of light is transmitted to a volumetric region and a receiver obtains the signal].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US Pub 2006/0047190 -cited by applicant), as applied to claims 4 and 14, in view of McKenna (US Pub 2011/0242532 -cited by applicant).
Re claims 6, 7, 16, 17: Jenkins discloses all features including the waveguide 26 to emit light and to collect light and a detector [0034, 0046, 0068] but does not disclose that the detector is configured with a polarized filter configured to filter a shunted signal and to collect the shunted signal provided from tissue from the source waveguide. However, McKenna teaches of waveguides for use with medical devices including the detector is configured with a polarized filter configured to filter a shunted signal and to collect the shunted signal provided from tissue from the source waveguide [0052; see the filters 124 provided at the detector to collect and block the shunted light, i.e. direct transmission of light from a light source to a light receiver]. It would have been obvious to the skilled artisan to modify Jenkins, to incorporate the polarized light filters as taught by McKenna, in order to optically isolate the emission side from the detection side to allow for efficient collection of light [0052].

Response to Arguments
Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive. Regarding the art rejection, Applicant argues that Jenkins does not provide a pulse oximetry bandage or pad. While not disclosing a bandage, Jenkins is found to disclose a pad given broadest reasonable interpretation and as set forth in the rejection The sensor is also particularly used for pulse oximetry and, therefore, the rejection is maintained. Regarding McKenna, it is noted that both Jenkins and McKenna refer to filtering of the signal. McKenna is utilized to teach of a filter of a shunted signal via opaque barrier 124. This appears to be similar to the instant application that uses a polarization film as a filter, see PG Pub 0017.
The previous 112b, claim objections, and specification objection are withdrawn due to amendments. It is also noted the proper amendment mark-ups (i.e. crossed-out portions to be deleted) were not included for claims 5, 7, and 15.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793